DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           MARY J. RODRIGUEZ and OSCAR RODRIGUEZ,
                          Appellants,

                                      v.

 MIGUEL PEREZ, M.D., WESTCHESTER GENERAL HOSPITAL, INC.,
 d/b/a SOUTHERN WINDS HOSPITAL, THE WAVE CONDOMINIUM
    ASSOCIATION, INC., ATLANTIC & PACIFIC ASSOCIATION
          MANAGEMENT, INC., LOURDES DIAZ, and
                NEW AGE ADULTCARE, INC.,
                         Appellees.

                      Nos. 4D18-609 & 4D18-1547

                               [April 18, 2019]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; David A. Haimes, Judge; L.T. Case Nos. CACE
15-009343 (08) and CACE 17-006058 (08).

   Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, Kenneth J. Sobel of Sobel Legal, Fort Lauderdale, and Neal W.
Hirschfeld, Marc E. Schwartz and Bradley A. Ross of Greenspoon, Marder,
P.A., Fort Lauderdale, for appellants.

   Dinah Stein and Patrick H. Todd of Hicks, Porter, Ebenfeld & Stein,
P.A., Miami, for appellees Miguel Perez, M.D. and Westchester General
Hospital, Inc., d/b/a Southern Winds Hospital; Rolando Diaz of Diaz Law
Group, Miami, for appellee Miguel Perez, M.D.; Paul A. Milberg of
Quintairos, Prieto, Wood & Boyer, P.A., Fort Lauderdale, for appellee
Westchester General Hospital, Inc., d/b/a Southern Winds Hospital.

PER CURIAM.

   Affirmed.

GERBER, C.J., CONNER, J., and METZGER, ELIZABETH A., Associate Judge,
concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2